J-S95042-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :      IN THE SUPERIOR COURT OF
                                        :            PENNSYLVANIA
           v.                           :
                                        :
LEVELLE PAULLMAN,                       :
                                        :
                 Appellant              :           No. 464 EDA 2016

          Appeal from the Judgment of Sentence January 7, 2016
           in the Court of Common Pleas of Philadelphia County,
             Criminal Division, No(s): CP-51-CR-0000339-2014
                          CP-51-CR-0001024-2012

BEFORE: STABILE, MOULTON and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                        FILED APRIL 11, 2017

     Levelle Paullman (“Paullman”) appeals from the judgment of sentence

imposed following the revocation of his probation.      Additionally, Victor

Rauch, Esquire (“Counsel”), has filed a Petition to Withdraw as counsel and

an accompanying brief pursuant to Anders v. California, 386 U.S. 738, 744

(1967). We grant Counsel’s Petition to Withdraw, and affirm the judgment

of sentence.

     On May 17, 2012, Paullman entered a negotiated guilty plea to

burglary in exchange for a sentence of eleven and one-half to twenty-three

months in prison, followed by three years’ probation.   On September 12,

2013, Paullman was found in technical violation of his probation, and re-

sentenced to eleven and one-half to twenty-three months in prison followed

by five years’ probation.    On October 30, 2014, while still serving the

burglary sentence, Paullman entered a negotiated guilty plea to receiving
J-S95042-16


stolen property in exchange for a sentence of three to twenty-three months

in prison, followed by three years’ probation.    Further, the trial court re-

sentenced Paullman to three to twenty-three months in prison, followed by

three years’ probation for violating the burglary sentence.          The two

sentences were to run concurrently.       On January 7, 2016, following a

hearing, Paullman was found in technical violation of the conditions of both

probationary sentences. The trial court resentenced Paullman to concurrent

terms of one and one-half to three years in prison (for each violation).

      Paullman filed a Notice of Appeal. The trial court ordered Paullman to

file a Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal.

Counsel filed a Statement of intent to file an Anders brief in lieu of filing a

concise statement.

      Counsel has filed a brief pursuant to Anders that raises the following

question for our review: “Was [Paullman’s] sentence for technical violations

of probation excessive?”   Anders Brief at 3.    Additionally, Counsel filed a

Petition to Withdraw on August 9, 2016.       Paullman did not file a pro se

response or retain new counsel.

      Before addressing Paullman’s issues on appeal, we must determine

whether Counsel has complied with the dictates of Anders and its progeny

in petitioning to withdraw from representation. See Commonwealth v.

Burwell, 42 A.3d 1077, 1083 (Pa. Super. 2012).          Pursuant to Anders,




                                  -2-
J-S95042-16


when counsel believes that an appeal is frivolous and wishes to withdraw

from representation, he or she must:

     (1) petition the court for leave to withdraw[,] stating that after
     making a conscientious examination of the record and
     interviewing the defendant, counsel has determined the appeal
     would be frivolous, (2) file a brief referring to any issues in the
     record of arguable merit, and (3) furnish a copy of the brief to
     defendant and advise him of his right to retain new counsel or to
     raise any additional points that he deems worthy of the court’s
     attention.

Id. (citation omitted).   Additionally, the Pennsylvania Supreme Court has

explained that a proper Anders brief must

     (1) provide a summary of the procedural history and facts, with
     citations to the record;

     (2) refer to anything in the record that counsel believes arguably
     supports the appeal;

     (3) set forth counsel’s conclusion that the appeal is frivolous;
     and

     (4) state counsel’s reasons for concluding that the appeal is
     frivolous. Counsel should articulate the relevant facts of record,
     controlling case law, and/or statutes on point that have led to
     the conclusion that the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).

     Here, we conclude that Counsel has substantially complied with each

of the requirements of Anders and Santiago.        See Commonwealth v.

Wrecks, 934 A.2d 1287, 1290 (Pa. Super. 2007) (stating that counsel must

substantially comply with the requirements of Anders).      Counsel indicates

that he made a conscientious examination of the record and determined that

an appeal would be wholly frivolous.        Further, Counsel’s Anders brief


                                 -3-
J-S95042-16


comports with the requirements set forth by the Supreme Court of

Pennsylvania in Santiago. Finally, the record contains a copy of the letter

that Counsel sent to Paullman, advising him of his right to proceed pro se or

retain alternate counsel, file additional claims, and Counsel’s intention to

seek permission to withdraw.         Thus, Counsel has complied with the

procedural requirement for withdrawing from representation.          We next

examine the record to make an independent determination of whether

Paullman’s appeal is, in fact, wholly frivolous.

      Paullman challenges the       discretionary   aspects of his   sentence.

“Challenges to the discretionary aspects of sentencing do not entitle an

appellant to review as of right.” Commonwealth v. Moury, 992 A.2d 162,

170 (Pa. Super. 2010).       Prior to reaching the merits of a discretionary

sentencing issue,

      [this Court conducts] a four-part analysis to determine: (1)
      whether appellant has filed a timely notice of appeal, see
      Pa.R.A.P. 902 and 903; (2) whether the issue was properly
      preserved at sentencing or in a motion to reconsider and modify
      sentence, see Pa.R.Crim.P. [720]; (3) whether appellant’s brief
      has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether there is a
      substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

                                      ***

      The determination of what constitutes a substantial question
      must be evaluated on a case-by-case basis.          A substantial
      question exists only when the appellant advances a colorable
      argument that the sentencing judge’s actions were either: (1)
      inconsistent with a specific provision of the Sentencing Code; or
      (2) contrary to the fundamental norms which underlie the
      sentencing process.


                                   -4-
J-S95042-16



Moury, 992 A.2d at 170 (quotation marks and some citations omitted).

      Here, Paullman filed a timely Notice of Appeal, and included a Rule

2119(f) Statement in his brief. Anders Brief at 7-8. However, Paullman did

not raise his sentencing claim in a motion for reconsideration, or at

sentencing.     See Commonwealth v. Reaves, 923 A.2d 1119, 1125 (Pa.

2007) (stating that a “failure to file a motion for reconsideration after failing

to object at sentencing … operates to waive issues relating to the

discretionary    aspects   of   sentencing”);   see also   Commonwealth v.

Williams, 787 A.2d 1085, 1088 (Pa. Super. 2001) (stating that claims

challenging discretionary aspects of sentencing are waived when the

sentencing judge is not afforded the opportunity to reconsider or modify the

sentence though a post-sentence motion or an objection at sentencing).

Thus, Paullman’s claim is not preserved for our review.

      Regardless of this defect, Anders requires that we examine the merits

of Paullman’s claim to determine whether his appeal is, in fact, “wholly

frivolous” in order to rule upon Counsel’s request to withdraw.             See

Commonwealth v. Wilson, 578 A.2d 523, 525 (Pa. Super. 1990) (stating

that discretionary aspects of sentencing raised in an Anders brief must be

addressed on appeal, despite the fact that the claim was not properly

presented so as to determine whether counsel is entitled to withdraw); see

also Commonwealth v. Lilley, 978 A.2d 995, 998 (Pa. Super. 2009)

(stating that where counsel files an Anders brief, this Court will review


                                     -5-
J-S95042-16


discretionary aspects of sentencing claims that were otherwise not properly

preserved). Thus, we will review Paullman’s sentencing claims.

      Our standard of review for challenges to discretionary aspects of

sentencing is well settled:

      [S]entencing is vested in the discretion of the trial court, and will
      not be disturbed absent a manifest abuse of that discretion. An
      abuse of discretion involves a sentence which was manifestly
      unreasonable, or which resulted from partiality, prejudice, bias
      or ill will. It is more than just an error in judgment.

Commonwealth v. Downing, 990 A.2d 788, 792-93 (Pa. Super. 2010)

(citation omitted).

      Paullman asserts that the sentence was manifestly excessive. Anders

Brief at 10, 14.

      Upon revocation of probation, the alternatives available to the court

shall be the same as were available at the time of the initial sentencing.

Pa.C.S.A. § 9771(b); see also Commonwealth v. Fish, 752 A.2d 921, 923

(Pa. Super. 2002). When imposing a sentence of total confinement after a

probation, the sentencing court must consider the factors set forth in

sections    9771(c)    and    9721(b)    of   the   Sentencing   Code.        See

Commonwealth v. Ferguson, 893 A.2d 735, 739 (Pa. Super. 2006).

Violation of probation may result in a more severe sentence than the original

sentence.    See Commonwealth v. Smith, 669 A.2d 1008, 1011 (Pa.

Super. 1996); see also Commonwealth v. Bryd, 663 A.2d 229, 231 (Pa.

Super. 1995).      Following revocation of probation, a sentencing court need



                                   -6-
J-S95042-16


not undertake a lengthy discourse for its reasons for imposing a sentence of

total confinement, but the record as a whole must reflect the court’s

consideration of the factors of the crime and character of the offender. See

Commonwealth v. Crump, 995 A.2d 1280, 1283 (Pa. Super. 2010).

      Here, in imposing sentence, the trial court considered Paullman’s

background, Paullman’s criminal history, including numerous probation and

parole violations,1 his mental health challenges, his rehabilitation needs, and

determined that a prison term was needed to vindicate the authority of the

court. See N.T., 1/7/16, at 6-8.

      Based upon the foregoing, we discern no abuse of the sentencing

court’s discretion in imposing the sentence.           See Commonwealth v.

Sierra, 752 A.2d 910, 914-15 (Pa. Super. 2000) (concluding that the trial

court’s imposition of a prison sentence following probation/parole violations

was proper where the court considered defendant’s prior criminal history,

substance abuse problems, mental health problems, defendant’s statements

at   sentencing,   and   the   ineffectiveness   of   parole   and   probation   in

rehabilitating the defendant).

      Further, our independent review discloses no other non-frivolous

issues that Paullman could raise on appeal. Accordingly, we grant Counsel’s

Petition to Withdraw and affirm Paullman’s judgment of sentence.


1
  At the probation violation hearing, the probation officer testified that
Paullman had tested positive for cocaine while on probation and had left his
court-ordered treatment facility. N.T., 1/7/16, at 5.


                                   -7-
J-S95042-16


     Petition to Withdraw granted; judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/11/2017




                               -8-